NUMBER 13-20-00161-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

THE STATE OF TEXAS                                                          Appellant,

                                           v.

RENE CANTU,                                                                  Appellee.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                       MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Longoria

      Appellant, the State of Texas, by and through the Honorable Glen Devino, has filed

a motion for dismissal of its appeal. See TEX. R. APP. P. 42.2(a). The motion indicates

the trial court set aside the order being appealed rendering the appeal moot. No decision

of this Court having been delivered to date, we GRANT the motion and DISMISS the

appeal.
      Having dismissed the appeal at appellant's request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                NORA L. LONGORIA
                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of December, 2020.




                                            2